Exhibit 10.7





Notice of Restricted Stock Unit Grant


Participant:        <first_name> <middle_name> <last_name>


Employee ID:     <emp_id>


Company:     Visa Inc.


Notice:
You have been granted the following Restricted Stock Units in accordance with
the terms of the Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”)
and the Restricted Stock Unit Award Agreement (“Agreement”) attached hereto.



Type of Award:
Restricted Stock Units



Grant ID:
<award_id>





Grant:
Grant Date: <award_date>

Number of Shares Underlying Restricted Stock Units: <shares_awarded>




Period of Restriction:
The Period of Restriction applicable to those portions of the total number of
your Restricted Stock Units listed in the schedule below shall commence on the
Grant Date and shall lapse on the corresponding “Vesting Date” listed below.



Shares on Vesting Date
<vesting_schedule>


However, in the event of your termination of employment due to your death or
Disability (as those terms are defined in the Agreement), the Period of
Restriction will immediately lapse as to the full number of Restricted Stock
Units. In addition, in the event of your termination of employment due to
Retirement (as defined in the Agreement), the Period of Restriction will
continue to lapse according to the vesting schedule set forth above.


Acceptance:
To accept or reject your Restricted Stock Units award, please complete the
on-line form ("Accept or Reject Your Grant") as promptly as possible, but, in
any case, within thirty (30) days after the Grant Date Non-US based grantees
must complete the on-line form as promptly as possible, but, in any case, within
ninety (90) days after the Grant Date. If you accept your award or for US based
grantees, you do not reject your award within thirty (30) days after the Grant
Date, you will be deemed to have accepted your Restricted Stock Units award and
agreed to the terms and conditions set forth in this Agreement, the terms and
conditions of the Plan, and the Addendum with Additional Country Specific Terms
and Conditions attached as Exhibit A, all of which are made part of the
Agreement. Your agreement is available to you online in your Schwab Equity Award
Center (EAC) account via this link https://www.schwab.com/public/eac/home












1



--------------------------------------------------------------------------------



Visa Inc.
2007 Equity Incentive Compensation Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”), is made between Visa
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.
1.Definitions.
Capitalized terms used but not defined herein have the meaning set forth in the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).
2.    Grant of the Restricted Stock Units.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Restricted Stock Units set forth in the Grant Notice (the “Restricted Stock
Units”).
3.    Dividend Equivalents.
Each Restricted Stock Unit shall entitle the Participant to Dividend Equivalents
with respect to regular cash dividends that would otherwise be paid on the Share
underlying such Restricted Stock Unit during the period from the Grant Date to
the date such Share is delivered in accordance with Section 5. Any such Dividend
Equivalent shall be paid to the Participant at (or within thirty (30) days
following) the time such related dividends are paid to holders of Shares.
4.    Period of Restriction; Termination.  
The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice (the “Period of Restriction”). The Participant
acknowledges that prior to the expiration of the applicable portion of the
Period of Restriction, the Restricted Stock Units may not be sold, transferred,
pledged, assigned, encumbered, alienated, hypothecated or otherwise disposed of
(whether voluntary or involuntary or by operation of law by judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy)), other than by will or the laws of descent and distribution. Upon
the expiration of the applicable portion of the Period of Restriction, the
restrictions set forth in this Agreement with respect to the Restricted Stock
Units theretofore subject to such expired Period of Restriction shall lapse,
except as may be provided in accordance with Section 11 hereof. Notwithstanding
the foregoing, prior to the expiration of the applicable portion of the Period
of Restriction, the Restricted Stock Units may be transferred to the
Participant’s former spouse pursuant to a domestic relations order which is
approved by the Company, in accordance with any procedures, and subject to any
limitations, as the Company may prescribe and subject to applicable law. Subject
to the terms of the Plan and the remaining provisions of this Section 4, all
Restricted Stock Units for which the Period of Restriction had not lapsed prior
to the date of the Participant’s Termination shall be immediately forfeited.
Notwithstanding the foregoing to the contrary:


(a)    Death and Disability. Upon Termination of the Participant due to death or
disability (within the meaning of the Company’s or its Affiliate’s long-term
disability plan under which the Participant is covered from time to time
(“Disability”)), then the Period of Restriction shall immediately lapse as to
the full number of Restricted Stock Units.

2
 



--------------------------------------------------------------------------------



(b)    Retirement. Upon Termination of the Participant at or after the earlier
of (1) attainment of normal retirement eligibility under the generally
applicable retirement plan of the Company, a Subsidiary or an Affiliate under
which the Participant is covered in his or her home country; or (2) attainment
of age sixty and five years of completed service and six months of service from
the date of grant (“Retirement”), then the Period of Restriction for any
Restricted Stock Units that remain unvested as of the date of such Termination
shall continue to lapse in accordance with the vesting schedule set forth in the
Grant Notice.
(c)    Without Cause. Upon Termination of the Participant by the Company, a
Subsidiary or an Affiliate without Cause (as defined below), whether prior to or
following a Change of Control, then the Period of Restriction shall immediately
lapse as to the full number of Restricted Stock Units. For the avoidance of
doubt, Section 14.1(b) of the Plan shall not apply to the Restricted Stock to
the extent such provision conflicts with this Section 4(c).
(d)    Change of Control. If a Change of Control occurs, and, at any time prior
to the second (2nd) anniversary of the Change of Control, the Participant incurs
a Termination, either by the Company, a Subsidiary or an Affiliate without Cause
(as defined below), or by the Participant for Good Reason (as defined below),
then the Period of Restriction shall immediately lapse as to the full number of
Restricted Stock Units. For the avoidance of doubt, Section 15.1(b) of the Plan
shall not apply to the Restricted Stock Units to the extent such provision
conflicts with this Section 4(d).
(e)    Other Terminations. Upon Termination of the Participant due to any reason
other than due to death, Disability or Retirement, termination without Cause or
termination for Good Reason following a Change of Control, then all Restricted
Stock Units for which the Period of Restriction had not lapsed prior to the date
of such Termination shall be immediately forfeited.
5.    Payment of Restricted Stock Units.
As soon as reasonably practicable following the lapse of the applicable portion
of the Period of Restriction, but in no event later than 90 days following the
date of such lapse, the Company shall cause to be delivered to the Participant
(a) the full number of Shares underlying the Restricted Stock Units as to which
such portion of the Period of Restriction has so lapsed, (b) a cash payment
determined by reference to the then-current Fair Market Value of such Shares or
(c) a combination of Shares and such cash payment as the Committee, in its sole
discretion, shall determine, subject to satisfaction of applicable tax
withholding obligations with respect thereto in accordance with Section 6 of
this Agreement; provided, however, that if the Participant’s Termination occurs
under any circumstances other than death, any such delivery of Shares or cash
payment due to lapse of the Period of Restriction upon such Termination shall be
delayed for six months from the date of such Participant’s Termination if the
Participant is a “specified employee” (as such term is defined in Section
409A(a)(2)(B)(i) of the Code) determined in accordance with the methodology
established by the Company as in effect on the date of such Termination.
6.    Taxes and Withholdings.
Upon the expiration of the applicable portion of the Period of Restriction, or
such earlier date on which the value of any Restricted Stock Units otherwise
becomes includible in the Participant’s gross income for income tax purposes or
on which taxes are otherwise payable, any taxes of any kind required by law to
be withheld with respect to such Restricted Stock Units shall be satisfied by
the Company withholding Shares or cash otherwise deliverable or payable to the
Participant pursuant to the Restricted Stock Unit award; provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income, subject to any limitations as the Committee may
prescribe and subject to applicable law , based on the Fair Market Value of the
Shares on the payment date. The Company, a Subsidiary or an Affiliate may, in
the discretion of the Committee, provide for alternative arrangements to satisfy
applicable tax withholding requirements in accordance with Article XVII of the
Plan.
Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary),

3
 



--------------------------------------------------------------------------------



and that none of the Company, an Affiliate and /or a Subsidiary: (a) makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of the Restricted Stock Units, including the grant
or vesting thereof, the subsequent sale of Shares and the receipt of any
dividends; or (b) commits to structure the terms of the Restricted Stock Units
or any aspect of the Restricted Stock Units to reduce or eliminate the
Participant’s (or his or her beneficiary’s) liability for such tax.
7.    No Rights as a Shareholder Prior to Issuance of Shares.
Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares, if any, have been actually issued to the
Participant and transferred on the books and records of the Company or its agent
in accordance with the terms of the Plan and this Agreement.
8.    No Right to Continued Employment.
Neither the Restricted Stock Units nor any terms contained in this Agreement
shall confer upon the Participant any rights or claims except in accordance with
the express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period or in any
particular position or at any particular rate of compensation, nor restrict in
any way the right of the Company or any Subsidiary or Affiliate , which right is
hereby expressly reserved, to modify or terminate the Participant’s employment
or service at any time for any reason. The Participant acknowledges and agrees
that any right to lapse of the Period of Restriction is earned only by
continuing as an employee of the Company or a Subsidiary or Affiliate at the
will of the Company or such Subsidiary or Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired or being granted the Restricted Stock
Units hereunder.
9.    The Plan.
By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. In the event of any conflict between
the provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. The Plan and
the prospectus describing the Plan can be found on the Company’s HR intranet. A
paper copy of the Plan and the prospectus shall be provided to the Participant
upon the Participant’s written request to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administrator.
10.    Certain Defined Terms.
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
(a)    “Cause” means: (i) engaging in (A) willful or gross misconduct or (B)
willful or gross neglect; (ii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, a Subsidiary or an Affiliate; (iii) fraud,
misappropriation or embezzlement; (iv) a material breach of the Participant’s
employment agreement or offer letter (if any) with the Company, a Subsidiary or
an Affiliate; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant (other than
any such failure resulting from incapacity due to physical or mental illness);
provided, however, that following a Change of Control, any such failure will
only serve as the basis for a termination for Cause if it is willful; or (vii)
any illegal act detrimental to the Company, a Subsidiary or an Affiliate.
(b) “Good Reason” means: (i) a diminution in the Participant’s annual base
salary, annual incentive opportunity or annual long-term incentive award
opportunity, as applicable, in effect immediately prior to the Change of

4
 



--------------------------------------------------------------------------------



Control l; (ii) the assignment to the Participant of any duties inconsistent
with the Participant’s positions (including status, offices, titles and
reporting requirements), authority, duties or responsibilities from those in
effect immediately prior to such Change of Control or any action by the Company
that results in a diminution in any of the foregoing from those in effect
immediately prior to such Change of Control, or (iii) the Company, a Subsidiary
or an Affiliate requires the Participant to change the Participant’s principal
location of work to a location that is in excess of fifty (50) miles from the
location thereof immediately prior to the Change of Control. Notwithstanding the
foregoing, a Termination by a Participant for Good Reason shall not have
occurred unless (i) the Participant gives written notice to the Company, a
Subsidiary or an Affiliate, as applicable, of Termination within thirty (30)
days after the Participant first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and the Company, the Subsidiary or the
Affiliate, as the case may be, has failed within thirty (30) days after receipt
of such notice to cure the circumstances constituting Good Reason.
11.    Compliance with Laws and Regulations.
(a)    The Restricted Stock Units and the obligation of the Company to deliver
Shares or cash payments hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations; and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable. Moreover, the Company shall
not deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law. If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for , free of any conditions not acceptable to the Company.
(b)    It is intended that any Shares received upon expiration of the Period of
Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.
(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant 's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company , as to the applicability of such exemption thereto.
12.    Notices.
All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administration in the Benefits
Department, or such other address as the Company may from time to time specify.
All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company's records.
13.    Other Plans.

5
 



--------------------------------------------------------------------------------



The Participant acknowledges that any income derived from this Restricted Stock
Units award shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.
14.    Clawback Policy.
Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Restricted Stock Unit
granted, Shares issued and/or amount paid hereunder, and/or any amount received
with respect to any sale of any such Shares, shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of the Company’s Clawback Policy, as it may be amended from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) the Policy or any similar
policy established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate the Policy, any similar policy (as
applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.
15.    Rights of Participant.
In accepting the grant, the Participant acknowledges that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b) the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right for the Participant or any other person to
receive future grants, or benefits;
(c) all decisions with respect to any future grants will be at the sole
discretion of the Company;
(d) the Restricted Stock Units grants do not constitute compensation of any kind
for services of any kind rendered to the Company, its Affiliates and /or
Subsidiaries, and are not part of the terms and conditions of the Participant’s
employment;
(e) no provision of this Agreement or the Restricted Stock Units granted
hereunder shall give the Participant any right to continue in the employ of the
Company or any Affiliate or Subsidiary, create any inference as to the length of
employment of the Participant, affect the right of an employer to terminate the
employment of the Participant, with or without Cause, or give the Participant
any right to participate in any employee welfare or benefit plan or other
program (other than the Plan);
(f) if the Participant ceases to be an employee of the Company or any Affiliate
or Subsidiary for any reason, the Participant shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum or other
benefit to compensate the Participant for the loss of any rights under this
Agreement or the Plan;
(g) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of termination of the Participant’s employment for any reason, the
Participant’s right to receive Restricted Stock Units and vest in Restricted
Stock Units under the Plan, if any, will terminate immediately on the date that
the Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); and
(h) notwithstanding any provisions in this Agreement, the Restricted Stock Units
granted hereunder shall be subject to any special terms and conditions for
Participant’s country set forth in the Addendum, attached

6
 



--------------------------------------------------------------------------------



hereto as Exhibit A. Moreover, if Participant relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to Participant, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Addendum constitutes part of the Award Agreement.
16. Data Protection.
(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Group”) for the exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b) The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
(c) The Participant acknowledges and agrees that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Participant’s country of
residence or elsewhere, and that the recipient’s country of residence may have
different data privacy laws and protections than those of the Participant’s
country. The Participants authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his participation in the
Plan. The Participant understands that he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. The Participant understands, however, that refusing or
withdrawing his consent may affect his ability to participate in the Plan.



7
 



--------------------------------------------------------------------------------



Exhibit A
Country Specific Terms and Conditions


This Exhibit A includes additional terms and conditions that govern the award
granted to Participant under the Plan if Participant resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Exhibit A have the meanings set forth in the Plan and/or award Agreement.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently residing, the information contained herein may
not be applicable to Participant.


Australia


Exercise
Notwithstanding anything set out in the Award Agreement or the Plan, prior to
any Vesting Date or any Period of Restriction lapsing, in order to receive
Shares, you will be required to call for (“exercise”) the applicable Restricted
Stock Units or Stock Options by providing notice to Visa Inc. (further details
of which may be provided to you in due course). In the absence of you providing
notice to Visa Inc. within 5 business days of a Period of Restriction lapsing or
a Vesting Date that you do not wish to exercise your rights under an Award, you
will be deemed to have exercised your right to call for the applicable Shares
which are the subject of the relevant Restricted Stock Units or Stock Options.


Visa Inc. undertakes that, unless at the time of exercise, the subject of the
Restricted Stock Units or Stock Options will be in the same class as securities
which have been quoted on the New York Stock Exchange throughout the period of
12 months preceding the first Vesting Date (without suspension for more than 2
trading days during that period), it will have a prospectus available in
relation to the Shares which complies with Australian law.


Warning: you cannot exercise (or be deemed to have exercised) the right to
acquire any Shares as a result of holding any Restricted Stock Units or Stock
Options unless those Shares are in the same class as securities which have been
quoted on the New York Stock Exchange throughout the period of 12 months
preceding the date of exercise (without suspension for more than 2 trading days
during that period).


Acceptance
Visa Inc. undertakes that it will, at any time up to and including the end of
the final Vesting Date, within a reasonable period of you requesting it, provide
you with information about the current share price of Visa Inc. shares and the
Australian dollar equivalent of that share price. Visa Inc. also undertakes to
provide a copy of the rules of the Visa Inc. 2007 Equity Incentive Compensation
Plan on request. This information may be obtained by sending a written request
to: Stock Plan Administrator Visa International, Level 42 AMP Centre, 50 Bridge
Street, Sydney NSW 2000, Australia.


Any advice given in connection with this offer is general advice only. No
financial product advice is provided in the documentation related to the Plan
and nothing in the documentation should be taken to constitute a recommendation
or statement of opinion that is intended to influence you in making a decision
to participate in the Plan. The documentation does not take into account the
objectives, financial situation or needs of any particular person. Before acting
on the information contained in the documentation, or making a decision to
participate in the Plan, you should seek professional advice as to whether
participation in the Plan is appropriate in light of your own circumstances,
including financial product advice from an independent person who is licensed by
the Australian Securities and Investments Commission to give such advice.



8
 



--------------------------------------------------------------------------------



Cash alternative
Notwithstanding anything set out in the Award Agreement, Visa Inc.’s decision to
pay cash instead of delivering Shares or accrued Dividend Equivalents (or both)
is entirely discretionary and may only be implemented by it if the rights in
relation to such Shares have vested in accordance with the corresponding Vesting
Date and have been duly exercised.


Brazil


Compliance with Laws and regulations
The Securities Act is not applicable in Brazil. Therefore, law 6404/76 Brazilian
Law 6,404/1976 shall govern such provisions.


Conformidade com as leis e os regulamentos
A Securities Act não é aplicável no Brasil. Desta forma, a Lei brasileira nº.
6404/1976 regerá essas cláusulas.


Canada


No Right to Continued Employment.


This section replaces the “No Right to Continued Employment” section of the
Award Agreement.


For purposes of the Plan, the Participant’s employment will be deemed to
terminate on the last day of his or her active and actual employment with the
Company or Associated Company, whether that date is chosen unilaterally by the
Company or Associated Company or by mutual agreement and whether or not advance
notice is given. For greater certainty, no period of notice that is or ought to
be given under applicable law will be taken into account in determining
entitlement under the Plan.


Language


The parties hereto have expressly requested that this Agreement, all documents
incorporated herein by reference, any notices or other documents to be given
under such Agreement, and other documents related thereto be drawn up in the
English language.


Les parties aux présentes ont expressément exigé que la présente convention et
tous les documents qui y sont incorporés par renvoi, ainsi que tout avis donné
en vertu de ladite convention ou tout autre document qui s’y rapporte, soient
rédigés en anglais.


Data Privacy Notice and Consent
Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes the Company and its Subsidiaries (including the Participant’s
employer) to disclose and discuss such information with their advisors.
Participant also authorizes the Company and its Subsidiaries (including the
Participant’s employer) to record such information and to keep such information
in Participant’s employee file.


Plan Participation
Participant acknowledges and agrees that his/her participation in the Plan is
voluntary.


Sale or Transfer of Shares underlying the Restricted Stock Units and Options

9
 



--------------------------------------------------------------------------------



Any sale or transfer of the Shares underlying the Restricted Stock Units and
Options will require compliance with relevant securities legislation.


Chile


Neither the Company, the Stock, the Stock Options nor the Restricted Stock Units
are registered in the Securities Registry nor in the Foreign Securities Registry
of the Superintendencia de Valores y Seguros (SVS), and they are not subject to
the control of the SVS. As the Company’s Stock, Stock Options and Restricted
Stock Units are not registered, the issuer has no obligation under Chilean law
to deliver public information regarding such securities in Chile. The Company’s
Stock, Stock Options and Restricted Stock Units cannot be publicly offered in
Chile other than to individually identified purchasers pursuant to a private
offering within the meaning of article 4 of the Chilean Securities Market Act
(Ley de Mercado de Valores) or unless such securities are registered with the
SVS.


Ni la Compañía, sus Acciones, las Opciones ni las Unidades de Acciones
Restringidas han sido registradas en el Registro de Valores o en el Registro de
Valores Extranjeros que lleva la Superintendencia de Valores y Seguros (SVS) y
ninguno de ellos está sujeto a la fiscalización de la SVS. Por tratarse de
valores no inscritos, el emisor de las Acciones, Opciones y Unidades de Acciones
Restringidas no tiene obligación bajo la ley chilena de entregar en Chile
información pública acerca de dichos valores. Las Acciones, Opciones y Unidades
de Acciones Restringidas no pueden ser ofrecidas públicamente en Chile, salvo a
compradores individualmente identificados en una oferta privada de conformidad
al artículo 4 de la Ley de Mercado de Valores de Chile o en tanto dichos valores
no se inscriban en el Registro de Valores correspondiente.


China


Foreign Exchange Registration
1)
The Participant agrees to entrust the Chinese subsidiary of the Company, and the
Company agrees to cause such subsidiary, to complete the registration of the
Plan with the competent branch of the PRC State Administration of Foreign
Exchange (''SAFE'') as required under applicable laws and regulations.

2)
In the event that the Plan expires or otherwise terminates, the Chinese
subsidiary of the Company shall, if then required, de-register the Plan with
SAFE within the statutory time period pursuant to the then applicable laws and
regulations (''De-registration Period''). To facilitate the de-registration
procedure, the Participant may be required to sell the Shares he/she has been
issued under the award pursuant to the Agreement within the De-registration
Period notwithstanding any provisions under the Plan and the Agreement, and the
Participant agrees that he/she will not hold the Company liable for any costs,
expenses, losses, claims, liabilities and damages ("Losses") he/she may suffer
as a consequence thereof or in connection therewith. To the extent that the
Participant is then legally permitted to hold such Shares after the
de-registration of the Plan, the Company shall not be held liable for any Losses
that the Participant may suffer as a result of or in connection with the failure
of the Participant to effect any cross-border transfer of cash in China with
respect to the Shares.



Securities Law
This offer of any Options and the Shares to be issued pursuant to the Plan is
available only to a selected pool of employees of the Company, its Subsidiaries
and/or Affiliates residing in China and is not intended to be granted to 200 or
more such employees and therefore will not constitute a public offer of
securities under relevant PRC law and is not registrable with the China
Securities Regulatory Commission. In the event that the awards are to be granted
to 200 or more such employees residing in China, the approval by the China
Securities Regulatory Commission may be required before the Plan can be
implemented in China.







10
 



--------------------------------------------------------------------------------



Hong Kong


Acceptance
WARNING: The contents of this Agreement have not been reviewed by any regulatory
authority in Hong Kong. You are advised to exercise caution in relation to the
offer. If you are in any doubt about any of the contents of this Agreement, you
should obtain independent professional advice.


Period of Restriction; Termination
The Participant acknowledges that prior to the expiration of the applicable
portion of the Period of Restriction, the Restricted Stock Units or Stock
Options may not be sold, transferred, pledged, assigned, encumbered, alienated,
hypothecated or otherwise disposed of (whether voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy)), other than by will or the laws
of descent and distribution. Upon the expiration of the applicable portion of
the Period of Restriction, the restrictions set forth in this Agreement with
respect to the Restricted Stock Units or Stock Options theretofore subject to
such expired Period of Restriction shall lapse, except as may be provided in
accordance with Section 11 of the Agreement. Notwithstanding the foregoing,
prior to the expiration of the applicable portion of the Period of Restriction,
the Restricted Stock Units or Stock Options may be transferred to the
Participant’s former spouse pursuant to a domestic relations order which is
approved by the Company, in accordance with any procedures, and subject to any
limitations, as the Company may prescribe and subject to applicable law.


India


Period of Restriction; Termination
The Period of Restriction with respect to the Restricted Stock Units or Stock
Options shall be as set forth in the Grant Notice. Subject to the terms of the
Plan and the remaining provisions of Section 4 of the Agreement, all Restricted
Stock Units or Stock Options for which the Period of Restriction had not lapsed
prior to the date of the Participant’s Termination shall be immediately
forfeited.


Taxes and Withholdings
Regardless of any action the Company, an Affiliate and/or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any ), the Participant acknowledges that the
ultimate liability for all such taxes (including any Fringe Benefits Taxes
(“FBT”) liability incurred/paid or payable by the Company or the Participant’s
employer in respect of vesting, exercise, release, cancellation, transfer of any
employee stock granted by the Company or the Participant’s employer) is and
remains the Participant’s responsibility (or that of the Participant’s
beneficiary ), and that none of the Company, an Affiliate and/or a Subsidiary:
(a) makes any representations or undertakings regarding the treatment of any tax
withholding in connection with any aspect of the Restricted Stock Units or Stock
Options, including the grant or vesting thereof, the subsequent sale of Shares
and the receipt of any dividends; or (b) commits to structure the terms of the
Restricted Stock Units or Stock Options to reduce or eliminate the Participant’s
(or his or her beneficiary’s) liability for such tax.


The Participant shall pay to the Company in cash, or make other arrangements, in
accordance with Section 6 of the Agreement an amount equivalent to the FBT
liability payable by the Company or the Participant employer as referred to in
section 6(a) above, subject to prior approval from the Reserve Bank of India, if
required.


Confidentiality; Restriction on Circulation
The Participant agrees to subscribe to this Award as a result of an unsolicited
private placement by the Company and not an offer to the public. This Agreement
is being furnished on a strictly confidential basis for the private use of the

11
 



--------------------------------------------------------------------------------



Participant for the purpose of providing certain information for participating
in this Award and may not be used for any other purpose. Any reproduction or
distribution of this Agreement, in whole or in part, or the disclosure of its
contents, without the prior written consent of the Company, is prohibited, and,
except as may be explicitly authorized herein, the Participant shall keep
confidential all information contained herein and not already in the public
domain. Further, pursuant to the award Agreement, the Participant does not have
a right to renounce the Award in favour of any other person, whether or not an
employee of the Company.


Compliance with Laws and Regulations
The Participant represents and warrants to the Company that he/she has obtained
all necessary regulatory or governmental approvals before subscribing to this
Award and acknowledges that it is a condition to receive the benefits under this
Agreement.


Disclaimer
The shares offered pursuant to this award Agreement are not being offered for
sale or subscription but are being privately placed with a select group of
participants in India chosen by management, and only such persons are entitled
to subscribe to the instruments being offered pursuant to this Agreement. The
shares offered pursuant to this Agreement are not being marketed or offered to
public investors in India and will not be registered with and/or approved by the
Securities and Exchange Board of India or any other legal or regulatory
authority in India. This Agreement and all accompanying documentation may not be
reproduced or used for any purpose nor be furnished to any other person other
than the Participant. Each Participant, by accepting delivery of this Agreement,
agrees to the foregoing and agrees to make no copies of this Agreement and/or
the accompanying documentation.


Japan


Acceptance
The contents of this Agreement have not been reviewed by any regulatory
authority in Japan. You are advised to exercise caution in relation to the offer
in this Agreement. If you are in any doubt about any of the contents of this
Agreement, you should obtain independent professional advice.


Mexico


Labor Law Policy and Acknowledgment
In accepting the grant of the Option, Participant expressly recognizes that Visa
Inc., with registered offices in Foster City, California, U.S.A., is solely
responsible for the administration of the Plan and that Participant’s
participation in the Plan and acquisition of Shares do not constitute an
employment relationship between Participant and Visa Inc., since Participant is
participating in the Plan on a wholly commercial basis and his or her sole
employer is Visa International de Mexico S. A. de C. V. located at Jaime Balmes
Num 8-401, Col Los Morales Polanco, Mexico City, Mexico.


Based on the foregoing, Participant expressly recognizes that the Plan and the
benefits that he or she may derive from participating in the Plan do not
establish any rights between Participant and the Participant’s employer, and do
not form part of the employment conditions and/or benefits provided by Visa
(including any affiliates), and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of
Participant’s employment.


Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Visa Inc.; therefore,
Visa Inc. reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Visa.

12
 



--------------------------------------------------------------------------------





Finally, Participant hereby declares that he or she does not reserve to himself
or herself any action or right to bring any claim against Visa Inc. or any of
its affiliates for any compensation or damages regarding any provision of the
Plan or the benefits derived under the Plan, and Participant therefore grants a
full and broad release to Visa Inc. its affiliates, branches, representation
offices, its shareholders, officers, agents, or legal representatives with
respect to any claim that may arise.


Política y Reconocimiento del Derecho Laboral
Al aceptar la asignación de la Opción, el Partícipe reconoce explícitamente que
Visa Inc., con sede social en Foster City, California, E.E. U.U., es el único
responsable de la administración del Plan y que la participación de los
Partícipes en el Plan y la adquisición de acciones no constituyen ninguna
relación laboral entre el Partícipe y Visa Inc., ya que el partícipe está
participando en el Plan sobre una base exclusivamente comercial y su único
empleador es Visa International de México S.A. de C.V. ubicado en Jaime Balmes
Núm. 8-401, Col Los Morales Polanco, Ciudad de México, México.


Con base en lo anterior, el Partícipe reconoce explícitamente que el Plan y los
beneficios que puedan derivar de su participación en el Plan, no establecen
ningún derecho entre el Partícipe y el empleador de los Partícipes, y no forma
parte de las condiciones de empleo ni de los beneficios proporcionados por Visa
(incluida cualquier filial), y toda modificación del Plan o su resolución no
debería constituir un cambio o deterioro de los términos y condiciones de empleo
del Partícipe.


Además el Partícipe entiende que su participación en el Plan es resultado de una
decisión unilateral y discrecional de Visa Inc., por lo tanto, Visa Inc. se
reserva el derecho absoluto de modificar y/o discontinuar la participación del
Partícipe en cualquier momento sin responsabilidad alguna para con Visa.


Por último, el Partícipe declara que él o ella no se reserva ninguna acción o
derecho para interponer una demanda contra Visa Inc. o cualquiera de sus
afiliadas por cualquier indemnización por daños y perjuicios en relación con
cualquier disposición del Plan o de los beneficios derivados del mismo y, en
consecuencia, el Partícipe renuncia amplia y plenamente al derecho de iniciar
contra Visa Inc., sus afiliadas, sucursales, oficinas de representación,
accionistas, directivos, agentes o representantes legales cualquier demanda que
pudiera surgir.


Russia


This Agreement is governed by the laws of the State of California and shall be
deemed to have been executed there.


Настоящий Договор регулируется законодательством штата Калифорния и считаться,
были казнены там.


Singapore


Securities Law Information
The grant of an Option or Restricted Stock Units is being made in reliance on
Section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”), under
which Visa Inc. is exempt from the prospectus registration requirements under
the SFA.
Director Reporting Requirements
If Participant is a director, associate director or shadow director of a
Singapore Subsidiary, Participant is subject to certain notification
requirements under the Singapore Companies Act as well as the SFA. Directors
must notify the Singapore Subsidiary in writing of an interest (e.g., Options,
Shares) in the Singapore Subsidiary or any related

13
 



--------------------------------------------------------------------------------



corporation of the Singapore Subsidiary within two business days of (i) its
acquisition or disposal of any such interest, (ii) any change in a previously
disclosed interest (e.g., when the Option is exercised), or (iii) becoming a
director of the Singapore Subsidiary.


Spain/España


Labor Law Acknowledgment


In accepting the Options or Restricted Stock Units, Participant acknowledges
that he or she consents to participation in the Plan and has received a copy of
the Plan.


Participant understands that the Company has unilaterally, gratuitously, and
discretionally decided to grant Options or Restricted Stock Units under the Plan
to individuals who may be employees of the Company or its Subsidiaries
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, Participant understands that the Options or Restricted Stock Unit
is granted on the assumption and condition that the Options or the Shares
acquired upon exercise shall not become a part of any employment contract (with
either the Company or any of its Subsidiaries) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation),
or any other right whatsoever. In addition, Participant understands that this
grant would not be made to Participant but for the assumptions and conditions
referred to above; thus, Participant acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any grant of the Options shall be null and void.


Reconocimiento de la Ley del Trabajo


Al aceptar las Opciones o Unidades Accionarias Restringidas, el Accionista
reconoce que él o ella consiente su participación en el Plan y que ha recibido
una copia del mismo.


El Accionista entiende que la Compañía ha decidido de modo unilateral, gratuito
y discrecional otorgar Opciones o Unidades Accionarias Restringidas conforme al
Plan a los individuos que podrían ser empleados de la Compañía o de sus
Subsidiarias en todo el mundo. La decisión es una decisión limitada tomada con
el supuesto y la condición explícita de que cualquier concesión no obligará a la
Compañía o a sus Subsidiarias a cumplir económicamente o de otra manera de forma
continuada. Por consiguiente, el Participante entiende que las Opciones o la
Unidad Accionaria Restringida se otorga bajo el supuesto y la condición de que
las Opciones o las Acciones adquiridas durante el ejercicio, no pueden
convertirse en parte de ningún contrato de trabajo (ni con la Compañía ni con
ninguna de sus Subsidiarias) y no deben ser consideradas bajo ningún concepto
como un beneficio obligatorio, un salario con cualquier propósito (incluida la
indemnización por despido), o cualquier otro derecho. Por otra parte, el
Participante entiende que esta concesión no se realizaría a los Participantes
que no cumplan los supuestos y condiciones mencionados anteriormente; de modo
que el Participante reconoce y acepta libremente que si confunde algún supuesto
o no se cumplen las condiciones por cualquier razón, cualquier concesión de las
Opciones sería declarada nula.



14
 



--------------------------------------------------------------------------------



Taiwan


Securities Law Information
This offer of the Options and the Shares to be issued pursuant to the Plan is
available only for employees of the Company and its Subsidiaries. It is not a
public offer of securities by a Taiwanese company; therefore, it is exempt from
registration in Taiwan.


United Arab Emirates


The Plan and this Agreement are intended for distribution only to employees,
directors, officers and consultants of Visa Inc. and its group for the purposes
of an incentive compensation scheme.


The Plan and this Agreement are not intended to constitute an offer of
securities under the Commercial Companies Law (Federal Law No. 8 of 1984 (as
amended)) of the United Arab Emirates or other equivalent laws, rules or
regulations made by the Central Bank of the United Arab Emirates or the Emirates
Securities and Commodities Authority. Nor is the Plan or this Agreement intended
to constitute the carrying on or engagement in investment business or financial
and investment consultation business in the United Arab Emirates under the rules
and regulations made by the Central Bank of the United Arab Emirates.


Neither the Central Bank of the United Arab Emirates nor the Emirates Securities
and Commodities Authority is responsible for reviewing or verifying any
documents in connection with the Plan or this Agreement. Neither the Ministry of
Economy nor the Dubai Department of Economic Development has approved the Plan
or this Agreement or taken steps to verify the information set out in them, and
has no responsibility for them.


The securities to which the Plan and this Agreement relate may be illiquid
and/or subject to restrictions on their resale. Prospective recipients of the
securities offered should conduct their own due diligence on the securities.


If you do not understand the contents of the Plan or this Agreement you should
consult an authorized financial adviser.


The rights and benefits arising under or in connection with the Plan, this
Agreement and any Shares shall be deemed not to comprise an entitlement to be
satisfied upon a termination of sponsorship for labour or immigration purposes
in the United Arab Emirates. Accordingly, your participation in the Plan, the
making of an Award under this Agreement to you and your holding of, or any
opportunity to acquire, Shares shall in no event engender the creation of any
entitlement, the satisfaction of which is required, in order for your
sponsorship for labour or immigration purposes in the United Arab Emirates (by
or on behalf of either Visa Inc. or any member of the Visa Inc. group) to be
terminated and you will promptly consent to the termination of such sponsorship
irrespective of your rights and benefits (either actual or contingent) arising
under or in connection with the Plan, any Award under this Agreement or any
Shares.


United Kingdom


This section constitutes the UK-Sub Plan of the Visa Inc. 2007 Equity Incentive
Compensation Plan (the "Plan"). The terms of Stock Options and/or Restricted
Stock Units granted by the Company under the UK Sub-Plan shall be identical to
the terms of Stock Options and Restricted Stock Units granted under the terms of
the Plan except as set out below:


Participants
The Company may grant Stock Options or Restricted Stock Awards only to bona fide
employees of a Group Company (as defined below).

15
 



--------------------------------------------------------------------------------





Waiver of claims
By participating in the Plan, the Participant waives all and any rights to
compensation or damages in consequence of the termination of his office or
employment with any past or present Group Company (as defined below) for any
reason whatsoever, whether lawfully or otherwise, insofar as those rights arise
or may arise from the Participant ceasing to have rights under the Plan or the
Agreement as a result of such termination, or from the loss or diminution in
value of such rights or entitlements, including by reason of the operation of
the terms of the Plan or Agreement, any determination by the directors pursuant
to discretion contained in the Plan or the Agreement or the provisions of any
statute or law relating to taxation.


Retirement
Clause 4 (c)(2) of the Stock Option Award Agreement, and any reference to
"retirement" in the Plan or the Stock Option Award Agreement, shall be deemed to
have been deleted.


Clause 4 (b)(2) of the Restricted Stock Unit Award Agreement, and any reference
to "retirement" in the Plan or the Restricted Stock Unit Award Agreement, shall
be deemed to have been deleted.




Tax withholding
This section replaces Section 6 of the Stock Option Award Agreement and Section
6 of the Restricted Stock Unit Award Agreement (Taxes and Withholdings):
Where a Tax Liability (as defined below) arises in respect of Restricted Stock
Units or a Stock Option, the Participant authorises the Company, or a Subsidiary
or Affiliate ("Group Company"):
1)
to retain and sell legal title to such number of Shares that would otherwise
have been transferred to the Participant on the vesting or exercise of such
award or any part thereof, (notwithstanding that beneficial title shall pass)
that can be sold for aggregate proceeds equal to the Group Company's estimate of
the amount of the Tax Liability;

2)
to deduct an amount equal to the Group Company's estimate of the Tax Liability
from any cash payment made under the Plan and/or the Agreement; and/or

3)
where the amount realised under 1 or deducted under 2 (above) is insufficient to
cover the full amount of the Tax Liability, to deduct any further amount as is
necessary through payroll,



and in each case to apply such amount in paying the amount of the Tax Liability
to the relevant revenue authority or in reimbursing the relevant Group Company
for any such payment, provided that, where the amount realised or deducted is
greater than the actual Tax Liability, the Group Company shall repay the excess
to the Participant as soon as is reasonably practicable.
"Tax Liability" shall mean any amount of tax and/or employees' social security
(or similar) contributions which any Group Company becomes liable to pay on the
Participant's behalf to the revenue authorities in any jurisdiction.





16
 

